Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on May 10, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on December 14, 2018 is accepted by the Examiner.
Claim Objection
Claims 1 and 11 are objected to for minor informalities: in claims 1 and 11, see page 12 and 13, five lines into the claim, right after the word “dataset;” insert the word “and”. Appropriate correction or amendment is required. 
Claim rejection – 35 U.S.C. 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, as the term LIDAR at least in claim 1 and SPAD in claim 5 should be defined before their representation in the respective claims. The remaining claims depend on respective claims or inherit the attributes of the claims they depend from.  
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 6-7, 10-12, 16-17 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Rezk et al. (U.S. Patent No. 10,545,238, hereon Rezk). 
In reference to claim 1: Rezk discloses a method of producing an output in a LIDAR system (see Rezk, abstract), comprising: 
Emitting light toward a target, wherein the emitted light comprises a first dataset (see Rezk, Fig. 3, outbound pulses, data generated through sensor data processing 392); 
Sensing a reflected light from the target, wherein the reflected light comprises a second dataset (see Rezk, Fig. 3, pulse reflection 374, definitely includes a second data set); [and]
Performing machine learning operations on the first and second datasets to produce a first output, wherein the first output comprises distance information relative to the target (see Rezk, column 7, lines 12-32, Fig. 3, a decision engine 390, uses machine learning to determine distance measures, such as 362, see also Fig. 6)
With regard to claim 2: Rezk further discloses that the output of the LIDAR system comprises the first output (see Rezk, Fig. 1A, outbound pulses).
With regard to claim 6: Rezk further discloses that performing second machine learning operations on the first output to produce a second output, wherein the second output comprises distance information relative to the target (see Rezk, Fig. 6). 
With regard to claim 7: Rezk further discloses that the output of the LIDAR system comprises the second output (see Rezk, Fig. 6). 
With regard to claim 10: Rezk further discloses that the method comprising training one or more machine learning models to improve one or more characteristics of the first output (see Rezk, column 7, lines 27-32).
In reference to claim 11: See the analysis in reference to claim 1 above. 
With regard to claim 12: See the analysis with regard to claim 2 above. 
With regard to claim 17: See the analysis with regard to claim 7 above. 
With regard to claim 20: See the analysis with regard to claim 10 above. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-9, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rezk in view of Curatu (U.S. PAP 2018/0284234, hereon Curatu). 
With regard to claim 3: as noted above, Rezk discloses a method of producing output in a LIDAR system and uses machine learning process to determine the distance based on the source set of data and the reflected set of data (see Rezk, Fig. 1a); however, Rezk is silent about the method having the first output comprises a point cloud, machine learning comprises one or more neural networks and the machine learning operations comprise increasing resolution of the point cloud.
Curatu discloses LIDAR system detects return or reflected light pulses or (datasets) and receives a point cloud that covers the distance that would be measured, a filter is then used to the point cloud according to the image model thereby decreasing the resolution of the noise per se or unwanted signal artifacts (see Curatu, paragraph [0025])
It is described in Rezk that after producing an output of the LIDAR system and the reflected dataset, it is noted that the system uses machine learning process to determine the distance based on the source set data and the reflected data set, and having a point cloud with a machine learning with neural network would provide a better distance measurement. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of producing an output in a LIDAR system with machine learning operations as described in Rezk and incorporate a point cloud in the first output of the LIDAR system in order to determine the distance measurement where the point cloud would provide the range, angle and Doppler (radial velocity) of moving object where point cloud could be obtained to offer the information including location, velocity and trajectory of objects of the distance measured, in a sense a better representation of the distance measurement sought after. 
With regard to claim 4: Rezk in view of Curatu further teaches that they method uses a neural network; however, it does not explicitly discloses the neural networks comprise one or more of convolutional neural network, generative adversarial network, and variational autoencoder; but considering an implementation of the method using a neural network in general, the variation of different types of algorithm would have been considered an implementation or design choice by an ordinary skill in the art because Rezk has implied that the decision engine 390 may also implement various machine learning and other statistical based decision making techniques. 
With regard to claim 5: Rezk in view of Curatu further teaches that sensing the reflected light comprises detecting light with a SPAD array (see Curatu, paragraph [0034]). 
With regard to claim 8. See the analysis with regard to claim 3 above. 
With regard to claim 9: See the analysis with regard to claim 5 above. 
With regard to claim 13: See the analysis with regard to claim 3 above. 
With regard to claim 14: See the analysis with regard to claim 4 above. 
With regard to claim 15: See the analysis with regard to claim 5 above. 
With regard to claim 18: See the analysis with regard to claim 3 above. 
With regard to claim 19: See the analysis with regard to claim 5 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hall (U.S. Patent No. 7,969,558) discloses high definition LIDAR system. 
Mayor et al. (U.S. Patent No. 7,583,364) discloses high pulse energy, eye safe LIDAR system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857